Citation Nr: 0931935	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for vertigo.  In October 2008, the Board 
remanded the claim for additional development.

In July 2009, the Veteran submitted an additional lay 
statement and private hospital report.  The Board recognizes 
that this newly submitted evidence was not accompanied by a 
waiver of RO consideration.  Nevertheless, the Board finds 
that, because the lay statement and hospital report are 
cumulative of evidence already in the claims file, those 
additional submissions do not constitute additional pertinent 
evidence.  Therefore, an additional remand to the RO is 
unnecessary.  38 C.F.R. § 20.1304 (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
chronic dizziness, balance problems, and other symptoms of 
vertigo are unrelated to his period of active service or to 
any incident therein, including his service-connected hearing 
loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been 
met.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection for some disorders, including other 
organic diseases of the nervous system, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

At the outset, the Board acknowledges that the RO is required 
to obtain Social Security Administration (SSA) records prior 
to adjudicating an appellant's claim in compliance with its 
duty to assist.  See Murinscak v. Derwinski, 2 Vet. App. 363 
(1992); 38 C.F.R. § 3.201(a) (2008).  In this case, however, 
the Veteran's SSA records have been determined to be 
unavailable.  In April 2007, the RO requested the Veteran's 
complete records from SSA.  A May 2007 response from the SSA 
determined that the Veteran's records folder had been 
destroyed.  Additionally, the Veteran indicated in response 
to correspondence dated in November 2006 that he did not have 
any SSA records or any other information or evidence to give 
VA to substantiate his claim.  Thus, the Board finds that 
further efforts to obtain the Veteran's SSA records would be 
futile, and a remand for this purpose is not warranted. 

The Veteran contends that he currently suffers from chronic 
dizziness and balance problems due to inner ear problems 
caused by in-service noise exposure.  He asserts that these 
symptoms are related to his service-connected hearing loss 
and tinnitus.  The Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In this instance, given the 
similarity of facts surrounding the alleged onset of the 
Veteran's service-connected hearing loss and tinnitus and 
vertigo for which he now seeks service connection, and the 
Veteran's statements suggesting a relationship between those 
disabilities, VA is required to consider whether service 
connection for the Veteran's vertigo is warranted on a direct 
basis or as secondary to his service-connected hearing loss 
and tinnitus.

The Veteran was granted service connection for hearing loss 
and tinnitus based upon evidence of acoustic trauma sustained 
while serving in combat during World War II.  Hence, he may 
be presumed to have been exposed to in-service acoustic 
trauma.  Significantly, however, the Veteran's service 
treatment records are void of any complaints, diagnoses, or 
treatment related to noise-induced dizziness or balance 
problems, nor do they otherwise reflect any symptoms 
associated with vertigo and inner ear problems.  As there is 
no record of treatment or a diagnosis of vertigo or related 
symptoms in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).

While the Veteran now claims to have experienced dizziness, 
loss of balance, and other symptoms of vertigo since the 
1950s, several years after his separation from service, the 
first clinical evidence of that disorder is dated in December 
1990.  At that time, the Veteran sought treatment for 
complaints of nausea, vomiting, and dizziness that had 
persisted for approximately one week.  A private physician 
assessed the Veteran's symptoms as compatible with acute 
viral labyrinthitis manifested by vertigo.  In June 1993, the 
Veteran again sought medical treatment for vertigo, which was 
noted to be related to his inner ear congestion.  After a 
physical examination, the Veteran was diagnosed with 
bilateral congestive otitis media with positional vertigo and 
prescribed medication to treat the disorder.  In March 1994, 
he was treated for an acute episode of lightheadedness and 
nausea that resulted in a fall, and was again diagnosed with 
positional vertigo, which was noted to be benign.  The record 
thereafter shows that the Veteran has sought treatment for 
vertiginous episodes and related balance problems on an 
occasional basis.  In September 2005, a private neurologist 
treated him for complaints of lightheadedness, unaccompanied 
by other symptoms of vertigo, and performed a clinical 
examination that was negative for any neurological 
abnormalities.  The assessment was presyncopal dizziness.  
Significantly, however, neither the private neurologist nor 
any of the medical providers who treated the Veteran for 
dizziness, balance problems, and associated symptoms 
indicated that those symptoms were in any way related to his 
military service.  

In February 2007, the Veteran underwent a VA audiological 
examination in which he reported a history of "dizzy 
spells" dating back several years.  The VA examiner 
ultimately concluded that the Veteran had bilateral hearing 
loss that "most likely began as a result of acoustic trauma 
incurred during military service."  However, that examiner 
did not comment on whether the Veteran's vertigo was also 
related to service.

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a follow-up VA examination in November 2008 in which 
he recounted his complaints of recurrent dizziness and 
balance problems, beginning in the 1950s, and stated that he 
had suffered numerous falls and related injuries as a result 
of these episodes.  The Veteran also referred to his history 
of in-service acoustic trauma, but denied any up-close 
exposure to explosions that might have resulted in a ruptured 
eardrum.  Nor did he report any significant post-service 
noise exposure.  Additionally, while the Veteran stated that 
he had retired from his civilian job in 1991 due to an 
occupational illness, he did not indicate that this illness 
was related to his symptoms of vertigo or to any service-
connected disability.  The Veteran reported that he currently 
experienced brief dizzy spells when climbing stairs and more 
prolonged episodes when walking down hallways.  He also 
informed the VA examiner that "several doctors and some 
friends of his" had told him that such dizziness could "be 
due to inner ear problems as a result of noise exposure, even 
developing many years after such exposure."

Clinical examination of the Veteran's ears was negative for 
any abnormalities of the auricles, mastoid area, or other 
components of the ear.  Nor were any problems diagnosed on 
neurotologic evaluation.  While the Veteran did display 
balance problems, the VA examiner concluded that these 
problems were due to age-related vestibular changes in his 
inner ear, as well as declining vision and lower extremity 
weakness associated with aging.  Additionally, the examiner 
noted that he had reviewed "a copy of an outside video-
electronystagmogram" dated in April 2008, which showed 
caloric responses that were "not very asymmetric," 
indicating that the Veteran did not have a "unilateral 
vestibular end-organ problem."  

Based on the Veteran's statements, the results of the 
clinical examination, and a review of his claims file, the VA 
examiner diagnosed him with chronic dizziness, adding that 
the Veteran "has learned to call [this condition] vertigo," 
based on prior diagnoses of acute viral labyrinthitis.  
Significantly, however, the VA examiner opined that the 
Veteran's current symptoms were less likely than not related 
to his in-service noise exposure or to any other aspect of 
his military service, including his service-connected hearing 
loss and tinnitus.  As support for that opinion, the VA 
examiner noted that the Veteran's current balance problems 
were the result of multifactorial causes, including age-
related inner ear problems and other problems associated with 
the aging process, rather than a primary inner ear disorder.  
Additionally, the VA examiner observed that while "others 
had put the idea into [the Veteran's] head that dizziness can 
be due to inner ear problems as a result of noise exposure," 
there was no clinical evidence to support such a correlation.  
The VA examiner further observed that, while "noise exposure 
can lead to hearing loss and tinnitus," it "ordinarily 
would not result in vertigo or dizziness."  In this regard, 
the examiner acknowledged that an explosion causing rupture 
of the eardrum might lead to a concussion of the inner ear, 
but, even then, such resulting vertigo would not usually be a 
long-lasting problem.  He added that this consideration did 
not apply in the Veteran's case since he had denied any 
close-up exposure to explosions in service that might have 
ruptured his eardrum.  

The record thereafter shows that, in July 2009, the Veteran 
submitted a written statement contesting the November 2008 
examiner's negative nexus opinion and reprising his previous 
assertion that other physicians and a friend had told him 
that his vertigo was related to in-service noise exposure.  
The Veteran also submitted a copy of a private medical 
report, dated in March 2009, indicating that the Veteran had 
been hospitalized for injuries after falling in his bathtub.  
Significantly, however, while the private medical providers 
who treated the Veteran indicated that he had a history of 
vertigo, "which more than likely caused his fall," they did 
indicate that the Veteran's vertigo was in any way related to 
his military service.

As noted above, the November 2008 VA examiner reviewed an 
April 2008 video-electronystagmogram report, which he cited 
as evidence in support of his finding that the Veteran did 
not have an inner ear problem related to his period of active 
service.  The Board acknowledges that this April 2008 video-
electronystagmogram report has not been associated with the 
Veteran's claims file.  However, the VA examiner's above 
statement indicates that the April 2009 report did not 
constitute probative evidence in support of the Veteran's 
claim for service connection; indeed, it weighed against the 
claim.  Moreover, neither the Veteran nor his representative 
has indicated that this report is otherwise pertinent to his 
claim.  Accordingly, the Board finds that a remand to obtain 
the April 2008 report would serve no useful purpose and is 
not warranted. 

The Board is also cognizant of the Veteran's contention, 
recorded in the November 2008 VA examiner's report, that 
"several doctors" as well as lay persons had related his 
current dizzy spells and associated symptoms to inner ear 
problems caused by in-service noise exposure.  However, no 
statements from any physician suggesting such a relationship 
has been associated with the claims file.  Moreover, the 
Veteran has not identified the physicians who reportedly made 
such statements, or otherwise taken steps to enable VA to 
obtain those statements, despite receiving multiple letters 
from VA asking that he submit any additional evidence in 
support of his claims or provide information to enable VA to 
obtain such evidence on his behalf.  Consequently, the Board 
finds that any additional information or evidence that might 
have been elicited in support of the Veteran's service 
connection claim has not been obtained because of his 
decision not to cooperate.  In this regard, the Board reminds 
the Veteran that the duty to assist in the development and 
the adjudication of claims is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the November 2008 VA examiner's 
opinion indicating that the Veteran's current dizziness and 
balance problems were not related to in-service noise 
exposure or to any other aspect of his military service, 
including his service-connected tinnitus and hearing loss, is 
the most probative and persuasive evidence.  That opinion was 
undertaken directly to address the issue on appeal and was 
based on the examiner's thorough and detailed examination of 
Veteran's claims file, and the examiner provided a detailed 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the Veteran's history, and the thoroughness and 
detail of the opinion).  Additionally, that opinion expressly 
addressed and is consistent with the other clinical evidence, 
and there are no other contrary competent medical opinions of 
record.  

After a careful review of the record, the Board finds that 
the competent evidence does not support a finding in favor of 
granting service connection for vertigo.  The competent 
evidence does not support a finding that it is at least as 
likely as not that there is a medical nexus between the 
Veteran's current dizziness and balance problems and his 
service-connected tinnitus and hearing loss.  Indeed, the 
competent evidence weighs against a finding of a nexus, as 
the November 2008 VA examiner expressly found that it was 
less likely than not that those problems were related, and 
that opinion carries great probative weight.  Accordingly, 
the Board finds that service connection for vertigo not 
warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  The 
first post-service clinical evidence of vertigo is dated in 
December 1990, more than 54 years after his separation from 
active service.  Moreover, while the Veteran has indicated 
that he has experienced episodes of dizziness and balance 
problems since the 1950s, that is still several years after 
his discharge, which weighs against his claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent evidence of record establishing a nexus between the 
Veteran's service and her current vertigo and related 
symptoms.  Thus, the Board finds that direct service 
connection is not warranted. Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  In addition, the evidence does not show 
that any other organic disease of the nervous system 
manifested to a compensable degree within one year following 
the Veteran's separation from service such that presumptive 
service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board has considered the Veteran's assertions that his 
vertigo is related to his period of active service, including 
to his service-connected hearing loss and tinnitus.  Lay 
evidence is one type of evidence that the Board must consider 
when a Veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2008).  The Veteran is competent to testify as to 
the presence of dizziness and balance problems, and his 
testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, to the extent that the Veteran 
relates his current symptoms to service, his assertions are 
not probative.  As a lay person, the Veteran is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between those current symptoms and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).  The competent medical evidence does not relate any 
vertigo and associated symptoms to the Veteran's service, or 
to any service-connected disability.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's vertigo first manifested many years after his 
period of active service and is not related to his active 
service or to any incident therein, including his in-service 
noise exposure and resulting service-connected hearing loss 
and tinnitus.  As the preponderance of the evidence is 
against the appellant's claim for service connection, that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the  
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, VA sent correspondence in November 2006 and November 
2008, a rating decision in February 2007, and a statement of 
the case in September 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson,  19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the Veteran's claim.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for vertigo, to include as secondary to 
service-connected hearing loss and tinnitus, is denied.



____________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


